UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date earliest event reported):July 13, 2011 SLM Student Loan Trust 2004-5 (Exact name of issuer as specified in its charter) DELAWARE 333-104887/ 333-104887-14 04-3480392 (State or other jurisdiction of formation) (Commission File Numbers) (I.R.S. employer Identification No.) c/o The Bank of New York Mellon Trust Company National Association 10161 Centurion Parkway Jacksonville, Florida 32256 (Address of registrant’s principal executive offices) Registrant’s telephone number including area code:(703)984-5858 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below); ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communication pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communication pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ExhibitIndex appears on page3 ITEM 8.01 Other Events On July 13, 2011, Sallie Mae, Inc., in its capacity as administrator, furnished to the applicable remarketing agents a preliminary remarketing memorandum (the “Remarketing Memorandum”) for distribution to certain qualified institutional buyers for purposes of remarketing the SLM Student Loan Trust 2004-5 Class A-5 Reset Rate Notes.The Remarketing Memorandum included tables which provide a description of the SLM Student Loan Trust 2004-5 student loan pool as of June 30, 2011.These tables are attached as an exhibit to this current report. ITEM 9.01 Financial Statements, Pro Forma Financial Statements and Exhibits (a) Not applicable (b) Not applicable (c) Not applicable (d) Exhibits Tables showing SLM Student Loan Trust 2004-5 Pool Information as of June 30, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Trust has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SLM STUDENT LOAN TRUST 2004-5 By:SALLIE MAE, INC., in its capacity as administrator of the Trust Dated:July 13, 2011 By:/s/Markd. Rein Name:Mark D. Rein Title:Vice President SLM STUDENT LOAN TRUST 2004-5 Form 8-K CURRENT REPORT INDEX TO EXHIBITS Exhibit Number Description Tables Showing SLM Student Loan Trust 2004-5 Pool Information as of June 30, 2011.
